                                                                                  Case 2:20-cv-00325-WBS-KJN Document 28 Filed 08/05/21 Page 1 of 3


                                                                              1 LAW OFFICES OF LAWRENCE M. KNAPP
                                                                                LAWRENCE M. KNAPP, State Bar No. 166932
                                                                              2 CATHERINE KNAPP, State Bar No. 333216
                                                                                Knapp@lmklaw.net
                                                                              3 Cknapp@lmklaw.net
                                                                                250 Dorris Place
                                                                              4 Stockton, California 95204
                                                                                Telephone: 209.946.4440
                                                                              5 Facsimile: 209.466.1170

                                                                              6 Attorneys for Plaintiff

                                                                              7                                 UNITED STATES DISTRICT COURT

                                                                              8                                EASTERN DISTRICT OF CALIFORNIA
L AW OFFICES OF LAWRENCE M . KNAPP




                                                                              9

                                                                             10 AMERICAN FIRE & CASUALTY                           Case No. 2:20-cv-00325-WBS-KJN
                                                                                COMPANY,
                                     209.946.4440 phone • 209.466.1170 fax




                                                                             11
                                                                                             Plaintiff,                            STIPULATION AND JOINT MOTION
                                            Stockton, California 95204




                                                                             12                                                    FOR SUBSTITUTION OF PARTY
                                                 250 Dorris Place




                                                                                     vs.                                           UNDER RULE 25(a)(1); ORDER
                                                                             13
                                                                                FORD MOTOR COMPANY, a Delaware
                                                                             14 Corporation and DOES 1 through 25,

                                                                             15                   Defendant.

                                                                             16 BYRON PAIZS

                                                                             17                  Plaintiff,
                                                                                  vs.
                                                                             18
                                                                                FORD MOTOR COMPANY, a Delaware
                                                                             19 Corporation and DOES 1 through 25,

                                                                             20                  Defendant.
                                                                             21

                                                                             22

                                                                             23

                                                                             24         1. Pursuant to Fed. R. Civ. P. 15(a) and Fed. R. Civ. P. 25(a), Beatrice Daily, executrix of the

                                                                             25   Estate of Byron Paizs, Deceased, desires to amend the case caption to reflect Beatrice Daily’s

                                                                             26   new status as plaintiff in this action and to substitute parties accordingly.

                                                                             27         2. Plaintiff’s counsel represents that on July 4, 2021, Plaintiff in the above-captioned matter,

                                                                             28   Byron Paizs, passed away.


                                                                                          STIPULATION AND JOINT MOTION FOR SUBSTITUTION OF PARTY UNDER RULE 25(a)(1); ORDER
                                                                                  Case 2:20-cv-00325-WBS-KJN Document 28 Filed 08/05/21 Page 2 of 3


                                                                              1       3. Plaintiff’s counsel further represents that Beatrice Daily has been appointed executrix of

                                                                              2   the Estate of Byron Paizs, Deceased and on July 27, 2021, Beatrice Daily, in her capacity as the

                                                                              3   executrix of the Estate of Byron Paizs, Deceased, retained the Law Offices of Lawrence M.

                                                                              4   Knapp as counsel for the above-captioned matter.

                                                                              5       4. Based on this representation, Defendant Ford Motor Company agrees to the substitution of

                                                                              6   “Beatrice Daily, Executrix of the Estate of Byron Paizs, Deceased,” in place of “Byron Paizs” as

                                                                              7   plaintiff in this case. To the extent permitted by law, all rights and defenses with respect to any

                                                                              8   and all claims asserted by former plaintiff Byron Paizs are reserved and shall apply equally as

                                                                              9   against Beatrice Daily, Executrix of the Estate of Byron Paizs, Deceased.
L AW OFFICES OF LAWRENCE M . KNAPP




                                                                             10       In accordance with the foregoing,

                                                                             11       IT IS HEREBY STIPULATED by the parties that the case caption be amended to reflect
                                     209.946.4440 phone • 209.466.1170 fax




                                                                             12 Beatrice Daily’s new capacity as plaintiff and that the Court order a substitution of parties under
                                            Stockton, California 95204




                                                                             13 Fed. R. Civ. P. 25(a)(1).
                                                 250 Dorris Place




                                                                             14                                             Respectfully Submitted,

                                                                             15 DATED: July 29, 2021                        LAW OFFICES OF LAWRENCE M. KNAPP

                                                                             16

                                                                             17
                                                                                                                            By:          /s/ Catherine Knapp
                                                                             18                                                   Catherine Knapp
                                                                                                                                  Attorney for Plaintiff BEATRICE DAILY,
                                                                             19                                                   EXECUTRIX OF THE ESTATE OF BYRON
                                                                                                                                  PAIZS, DECEASED
                                                                             20

                                                                             21
                                                                                  DATED: August 1, 2021                     SHOOK, HARDY & BACON L.L.P.
                                                                             22

                                                                             23
                                                                                                                            By:          /s/ Samantha Burnett
                                                                             24
                                                                                                                                  H. GRANT LAW
                                                                             25                                                   SAMANTHA BURNETT
                                                                                                                                  MELINA MANETTI
                                                                             26                                                   Attorneys for Defendant FORD MOTOR
                                                                                                                                  COMPANY
                                                                             27

                                                                             28

                                                                                                                                    2
                                                                                         STIPULATION AND JOINT MOTION FOR SUBSTITUTION OF PARTY UNDER RULE 25(a)(1); ORDER
                                                                                  Case 2:20-cv-00325-WBS-KJN Document 28 Filed 08/05/21 Page 3 of 3


                                                                              1
                                                                                                                                ORDER
                                                                              2
                                                                                         PURSUANT TO STIPULATION, IT IS ORDERED THAT Beatrice Daily, Executrix of
                                                                              3
                                                                                  the Estate of Byron Paizs, Deceased, is substituted as plaintiff in place of Byron Paizs and the case
                                                                              4
                                                                                  caption may be amended accordingly as follows:
                                                                              5

                                                                              6
                                                                                AMERICAN FIRE & CASUALTY                           Case No. 2:20-cv-00325-WBS-KJN
                                                                              7 COMPANY,

                                                                              8                 Plaintiff,
                                                                              9         vs.
L AW OFFICES OF LAWRENCE M . KNAPP




                                                                             10 FORD MOTOR COMPANY, a Delaware
                                                                                Corporation and DOES 1 through 25,
                                                                             11
                                     209.946.4440 phone • 209.466.1170 fax




                                                                                             Defendant.
                                                                             12
                                            Stockton, California 95204




                                                                                BEATRICE DAILY, EXECUTRIX OF
                                                                             13 THE ESTATE OF BYRON PAIZS,
                                                 250 Dorris Place




                                                                                DECEASED
                                                                             14
                                                                                             Plaintiff,
                                                                             15 vs.

                                                                             16 FORD MOTOR COMPANY, a Delaware
                                                                                Corporation and DOES 1 through 25,
                                                                             17
                                                                                             Defendant.
                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22 IT IS SO ORDERED.

                                                                             23

                                                                             24 Dated: August 5, 2021

                                                                             25

                                                                             26
                                                                             27

                                                                             28

                                                                                                                                    3
                                                                                         STIPULATION AND JOINT MOTION FOR SUBSTITUTION OF PARTY UNDER RULE 25(a)(1); ORDER
